Opinion issued January 4, 2007








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-06-00965-CV
____________

IN RE JESUS JAY MONTALVO, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Jesus Jay Montalvo filed a petition for a writ of mandamus
complaining of Judge Wettman's September 29, 2006 order granting in part real party
in interest Mack Travers's motion for a protective order. (1) See Tex. R. Civ. P. 192.6. 
The mandamus record does not contain a properly authenticated transcript of any
relevant testimony from any underlying proceeding, including any exhibits offered
in evidence, or a statement that no testimony was adduced in connection with the
matter complained.  See Tex. R. App. P. 52.7(a) (specifying required contents of the
record).
	We deny the petition of a writ of mandamus.

PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.
1.  The Honorable Bruce Wettman, visiting judge of the 311th District Court of
Harris County, Texas.  The underlying lawsuit is In re Montalvo, No. 1988-04950 (311th Dist. Ct., Harris County, Tex.).